t c memo united_states tax_court prindle international marketing ubo keyus group trustee petitioner v commissioner of internal revenue respondent roland r and virginia a fox petitioners v commissioner of internal revenue respondent docket nos filed date robert e kovacevich for petitioners sandra veliz for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners were liable for the following deficiencies in income_tax addition_to_tax and penalty the cases of prindle international marketing ubo keyus group trustee docket no and roland r and virginia a fox docket no were consolidated for trial briefing and opinion by order of this court dated date roland and virginia fox addition_to_tax penalty sec_6651 -- -- dollar_figure sec_6662 dollar_figure big_number big_number deficiency dollar_figure big_number big_number prindle international marketing ubo keyus group - trustee deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure big_number year year we must decide the following issues whether petitioners are entitled to have roland fox's diary admitted into evidence or to use it during his testimony to refresh his recollection where petitioners had not exchanged it as required by the court's standing_pretrial_order or produced it in response to a discovery request we hold that they are not whether prindle international marketing is a sham we hold that it is and we do not recognize it for federal_income_tax purposes whether petitioners roland and virginia fox may deduct dollar_figure as contributions to a welfare_benefit_plan in we hold that they may not whether respondent's determination that petitioners roland and virginia fox received dollar_figure in unreported interest_income in was arbitrary we hold that it was whether petitioners roland and virginia fox are liable for self-employment_tax of dollar_figure for and dollar_figure for we hold that they are whether petitioners roland and virginia fox are liable for the addition_to_tax for failure_to_file under sec_6651 for and the accuracy-related_penalty for negligence under sec_6662 for and we hold that they are whether petitioner prindle international marketing is liable for the addition_to_tax for failure_to_file under sec_6651 for and we hold that it is not section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact a roland and virginia fox roland and virginia fox mr and mrs fox were married in and lived in spokane washington when they filed their petition they each have three children from prior marriages mr fox joined the u s air force in he retired in he received about dollar_figure in military retirement pay per year in and he and his family moved to spokane washington in date there he earned a bachelor of arts degree in russian history he also enrolled in a graduate business administration program at eastern washington university where he took one tax course he attended a school for insurance agents in chicago illinois and took estate_planning courses from the new england life_insurance co mrs fox had no training in tax during the years in issue mr and mrs fox owned or rental mobile homes rental houses and an apartment building mrs fox managed their real_estate rental business before and after they created the trust at issue mike dunn dunn a certified_public_accountant prepared mr and mrs fox's income_tax returns from to the time of trial b oxyfresh oxyfresh usa inc oxyfresh is a network marketing also known as multilevel marketing described further below company which began operating in oxyfresh sold personal care pet care nutrition dental hygiene and skin care products a quit- smoking program and air purifiers mr fox sold oxyfresh products and recruited other people to sell oxyfresh products the distributors mr fox recruited could also recruit other people to distribute oxyfresh products mr fox engaged in this activity in and every year thereafter he received a commission for selling oxyfresh products he received a smaller commission on sales made by distributors in mr fox traveled weeks per month in the united_states and canada conducting oxyfresh training and motivational seminars because of his efforts for oxyfresh mr fox earned a percentage of the worldwide sales of oxyfresh in the years in issue mr fox owned big_number of million shares that oxyfresh had issued in the years in issue mr fox had a contract with oxyfresh a copy of which is not in the record entitling him or prindle to receive payments from oxyfresh if he performed in accordance with the contract mr fox agreed that he would not sell for oxyfresh competitors or falsely advertise oxyfresh products at a time not stated in the record mr fox stopped receiving a percentage of oxyfresh sales that were made through the efforts of other oxyfresh distributors however oxyfresh created another position for which mr fox qualified and mr fox again received a percentage of the worldwide sales of oxyfresh from to oxyfresh issued forms to mr fox mr fox reported his income from oxyfresh on a schedule c profit or loss from business in oxyfresh paid between dollar_figure and dollar_figure per month for mr fox's services c prindle international marketing around mr fox asked mrs fox's uncle dan giboney giboney an attorney about different forms in which to conduct his oxyfresh business including a living_trust c or s_corporation or partnership mr fox also spoke to an attorney not named in the record who specialized in trusts and mike dunn dunn mr fox's accountant about forms in which to conduct the oxyfresh business they told him that he could conduct his oxyfresh business as a regular_corporation an s_corporation or a business_trust in or mr fox met larry smith smith who recommended that mr fox not incorporate his oxyfresh business the record does not describe smith's professional qualifications in date mr and mrs fox decided to form a business_trust smith formed an entity called prindle international marketing prindle for mr and mrs fox in california on date on date smith wrote several documents in sacramento california which purported to make prindle a business_trust of which mr and mrs fox were the beneficiaries smith signed the documents as creator on date the u s treasury_department issued an employer_identification_number to prindle on date mr and mrs fox opened a checking account under the name prindle international marketing prindle account they were the only persons authorized to sign checks on the prindle account we use the words business_trust trust trust documents trustee grantor transferor form establish and agent in our findings_of_fact for narrative convenience we do not intend our use of those terms to indicate any conclusion about the substance of the transactions at issue mr fox asked oxyfresh and oxyfresh agreed to make checks that would have been payable to him after date payable to prindle on date mr fox applied to the washington state department of licensing for business license services for a business license in the application mr fox stated that prindle is a business which sells health-related products on date mr fox signed a washington state corporate license renewal annual report for prindle in it he stated that prindle was in the business of wholesale marketing and that he was president and trustee and mrs fox was treasurer mr fox did not give dunn any information about the trust prindle did not file federal_income_tax returns for or mr and mrs fox operated their real_estate and oxyfresh businesses after prindle was formed just as they had done before prindle was formed after prindle was formed mr fox purportedly did business as an agent for prindle mr and mrs fox directed income from their real_estate and oxyfresh businesses to prindle prindle had no employees and issued no forms w-2 d employers trust on date mr fox signed a document entitled adoption and participation_agreement which stated that he was a sole_proprietor and that he was requesting to participate in a_trust called employer trust the adoption and participation_agreement said that it was effective date the adoption and participation_agreement provided group term life_insurance coverage for mr fox on date mr fox signed a document entitled qnc contribution instructions which states contribution amount dollar_figure on that day mr fox also signed a document entitled collateralized personal line of credit instructions which states amount to be wired dollar_figure a exclusion of mr fox's diary opinion petitioners' counsel wanted mr fox to use his diary to refresh his recollection at trial about his expenses respondent objected on the grounds that petitioners had not exchanged the diary days before the call of the calendar as required by the court's standing_pretrial_order served on petitioners about months before trial and that petitioners had not indicated that the diary existed in response to respondent's discovery request petitioners' counsel said that he had not known that mr fox kept a diary the court sustained respondent's objection petitioners contend that the court erred in excluding mr fox's diary from evidence and in not allowing mr fox to use his diary to refresh his recollection we disagree respondent's counsel said at trial that respondent had asked petitioners to produce any documents which relate to petitioners' claims that there should be a decrease in taxable_income as determined by respondent petitioners' counsel did not dispute that claim petitioners contend that the diary is admissible and may be used to refresh mr fox's memory under rule of the federal rules of evidence we disagree the diary fell within the scope of respondent's discovery requests but was not produced during discovery or exchanged as required by the court's pretrial order see 913_f2d_824 10th cir in the singleton case the plaintiffs had not exchanged discoverable documents as required by the court's pretrial order and sought to use the documents to refresh a witness' memory the u s court_of_appeals for the tenth circuit rejected the assertion that because the notes were being used to refresh the memory of a witness for the plaintiffs their counsel had no duty to reveal the notes id we conclude that respondent properly objected to the admission of the diary into evidence and to mr fox's use of the diary to refresh his recollection at trial b whether to recognize prindle as a_trust for federal tax purpose sec_1 mr and mrs fox retained control_over the purported trust assets respondent contends that prindle should not be recognized for federal_income_tax purposes because it is a sham petitioners contend that prindle is not a sham a_trust may be a sham for federal tax purposes if the grantor retains control_over the property or income placed in the trust and does not change how the property or income is treated 117_f3d_1053 8th cir 992_f2d_789 8th cir affg per curiam tcmemo_1991_508 we generally do not recognize a_trust for federal tax purposes if the grantor keeps substantially unfettered powers of disposition or beneficial_enjoyment of trust property see 761_f2d_1056 5th cir 686_f2d_490 7th cir affg tcmemo_1980_568 621_f2d_1318 8th cir affg tcmemo_1979_164 petitioners dealt with the alleged trust property as if it were their own they did not change how they conducted their real_estate and oxyfresh businesses they opened a checking account for prindle however they alone had signature_authority over that account there is no evidence that anyone other than mr and mrs fox had any access to any property that prindle may have had petitioners contend that christopher bates bates was an independent_trustee and that he controlled all aspects of prindle petitioners contend that mr and mrs fox did not have unfettered powers of disposition or beneficial_enjoyment because they needed the concurrence of bates for the keyus group keyus formerly known as the joinder group to act with respect to prindle and that bates and keyus participated in telephone meetings about prindle monitored prindle's expenditures and kept prindle's records mrs fox testified that after she wrote a check on the prindle account to k-mart for clothes bates prevented her from using the prindle account to pay it she did not explain how bates did that she could not recall whether she repaid prindle for those clothes mrs fox later testified that bates allowed her to use the prindle account to pay for clothes if they were going to a seminar petitioners offered no other examples of actions bates or keyus took with prindle's income or property mr fox testified that neither bates nor keyus had any rights to any of prindle's assets we conclude that bates did not control prindle's purported assets prindle lacked economic_substance a_trust which has no economic_substance is not recognized for federal tax purposes 731_f2d_1417 9th cir affg 79_tc_714 73_tc_1235 45_tc_360 affd per curiam 381_f2d_22 5th cir petitioners presented no credible_evidence that they established prindle for any reason other than tax_avoidance petitioners contend that 435_us_561 and 69_f3d_982 9th cir revg and remanding tcmemo_1992_596 require us to recognize prindle for federal_income_tax purposes and prevent respondent and the courts from reallocating income from prindle to mr and mrs fox we disagree in those cases the courts found that a sale_and_leaseback of a building had economic_substance frank lyon co v united_states supra pincite sacks v commissioner supra pincite in contrast prindle had no economic_substance thus frank lyon co and sacks do not control here petitioners contend that prindle had economic_substance because they intended to use it so that income mr fox earned from oxyfresh would pass to their children after petitioners died citing 468_f2d_1155 9th cir we disagree brooke differs from this case in brooke the taxpayer transferred real_estate to his children as a gift the montana state probate_court appointed the taxpayer as their guardian the children rented a pharmacy apartment and medical office to the taxpayer the taxpayer used the rents to pay for the children's insurance health and education the u s court_of_appeals for the ninth circuit found that the transfers to the children were not shams and that the children had to pay income_tax on the rents id pincite we are not convinced by petitioners' argument because they have not shown that oxyfresh would have made payments after fox died mr fox's testimony on this point was contradictory he said that the income stream would continue after he died however he also agreed with mrs fox's testimony that he needed to do certain things not stated in the record to receive payments from oxyfresh and he testified that his income from all oxyfresh sales had stopped for a while because others performed better than he did this suggests that income from oxyfresh would not continue after he died finally the fact that petitioners thought they could use prindle for estate planning3 does not help them because the expectancy of such an advantage does not establish entitlement to an income_tax advantage petitioners contend that mr and mrs fox's children are the beneficiaries of prindle but the record is unclear on this point some trust documents that smith prepared and mr and mrs fox signed stated that mr and mrs fox were prindle's beneficiaries while others indicated that mr and mrs fox's children were beneficiaries prindle did not file income_tax returns to report income that mr and mrs fox deposited in the prindle account from oxyfresh and the real_estate business petitioners' position that prindle was not a sham is undermined by the fact that mr and mrs fox did not treat prindle as if it were a taxpayer also there is no evidence that mr and mrs fox filed gift_tax returns reporting the alleged transfer of property to prindle sec_2501 3it is not clear whether they meant to avoid probate_estate tax or inheritance_tax petitioners' other contentions petitioners contend that we should recognize prindle for federal tax purposes because the state of washington and oxyfresh recognized it as valid we disagree we need not recognize an entity for federal tax purposes even if it is recognized under state law 775_f2d_1092 9th cir zmuda v commissioner t c pincite petitioners contend that respondent may not rely on the presumption of correctness because respondent did not call any witnesses or introduce any evidence we disagree respondent's determination is presumed to be correct unless petitioners show that it is arbitrary petitioners do not contend that respondent's determination about prindle is arbitrary conclusion we conclude that mr and mrs fox kept substantially unfettered powers of disposition and beneficial_enjoyment of trust property the prindle arrangement was a sham and had no economic_substance and mr and mrs fox formed prindle to avoid tax we do not recognize prindle for federal tax purposes thus the income in question from mr and mrs fox's real_estate and oxyfresh activities is gross_income to mr and mrs fox and not to prindle during the years in issue and prindle need not file federal_income_tax returns for and it in light of our decision we need not decide respondent's continued follows that prindle is not liable for the addition_to_tax for failure_to_file tax returns under sec_6651 for and c welfare_benefit_plan deduction petitioners contend that they may deduct dollar_figure as their contribution to a qualified welfare_benefit_fund under sec_419 and g for we disagree a welfare_benefit_fund is any fund which is part of a plan of an employer through which the employer provides benefits to employees or their beneficiaries sec_419 if the requirements of sec_162 or sec_212 are otherwise met a taxpayer employer may deduct contributions to a welfare_benefit_fund in the year in which the taxpayer employer paid the contributions to the extent of the welfare_benefit fund's qualified_cost for that year sec_419 petitioners have not convinced us that they paid dollar_figure or any other amount to a qualified welfare_benefit_fund in mr fox testified that he sent a certified cashier's check for dollar_figure to employers trust he testified that he sent continued other contentions that prindle is not a valid trust under washington state law because of insufficient evidence showing that mr and mrs fox actually transferred assets to prindle or that prindle is a grantor_trust which should be taxed as a corporation if it an otherwise valid entity we also need not decide petitioners' contention that the oxyfresh income stream is assignable because even if it were prindle is not recognized for federal tax purposes dollar_figure in and dollar_figure in there is no documentary_evidence to corroborate this testimony petitioners cite two documents qnc contribution instructions which mr fox signed on date states contribution amount dollar_figure and collateralized personal line of credit instructions which mr fox signed on date states amount to be wired dollar_figure these documents do not show that petitioners paid dollar_figure in or at any time we conclude that petitioners may not deduct dollar_figure in under sec_419 d whether mr and mrs fox had dollar_figure in unreported interest_income respondent determined and contends that mr and mrs fox had dollar_figure in unreported interest_income from oxyfresh in neither party offered any evidence on this issue petitioners contend that respondent has the burden of producing evidence linking them to the unreported income 596_f2d_358 9th cir revg 67_tc_672 and that respondent failed to do so we agree with petitioners the u s court_of_appeals for the ninth circuit the circuit in which this case is appealable requires the commissioner to introduce some substantive evidence that shows that the taxpayer received unreported income 724_f2d_808 9th cir weimerskirch v commissioner supra oxyfresh paid compensation to mr fox but there is no evidence that oxyfresh paid any interest to mr fox or to prindle respondent has failed to show any link between petitioners and any interest_income we do not sustain respondent's determination that mr and mrs fox received dollar_figure in unreported interest_income from oxyfresh in see sanders v commissioner tcmemo_1997_ e self-employment_tax respondent determined and contends that mr and mrs fox are liable for self-employment_tax of dollar_figure for and dollar_figure for for payments from oxyfresh sec_1401 imposes a tax on self-employment_income self-employment_income is the net_earnings derived by a person from any trade_or_business carried on by that person sec_1402 and b mr fox earned_income from oxyfresh by selling oxyfresh products recruiting distributors and conducting motivational workshop sec_3 weeks per month before the years in issue mr fox treated his income from oxyfresh as self-employment_income he did not substantially change the manner in which he conducted his work for oxyfresh after smith formed prindle thus those payments are subject_to self-employment_tax sec_1402 petitioners contend that mr fox had no self-employment_income if we recognize prindle as a_trust for federal tax purposes however we do not recognize prindle as a_trust for federal tax purposes for reasons stated in paragraph b above petitioners contend that the oxyfresh payments to prindle or to mr fox are passive_income because they were a percentage of all oxyfresh company sales not only sales from distributors that he recruited we disagree the payments from oxyfresh were not passive_income because mr fox's activities to earn them were not passive mr fox had to work for oxyfresh to receive payments from oxyfresh mr fox owned oxyfresh stock but petitioners do not contend that the payments from oxyfresh were dividends petitioners contend that the oxyfresh payments are not self- employment income because they would continue even after mr fox died for reasons stated in paragraph b-2 we are not convinced that oxyfresh would continue to make payments after mr fox died petitioners rely on 86_f3d_1126 fed cir in which the u s court_of_appeals_for_the_federal_circuit held that payments from nationwide mutual insurance co 's agency security compensation plan to a retired independent agent who sold nationwide policies were not subject_to self-employment_tax in gump the government contended that the payments were part of the taxpayer's compensation_for selling insurance id the court_of_appeals disagreed and held that payments were made to cancel the payor's business relationship with the taxpayer id the court_of_appeals held that the payments to cancel the business relationship were not self- employment income id oxyfresh did not pay mr fox or prindle to cancel their business relationship thus gump differs from this case we conclude that mr and mrs fox are liable for self- employment_tax of dollar_figure for and dollar_figure for f whether mr and mrs fox are liable for the addition_to_tax for failure_to_file for and the accuracy-related_penalty for and respondent determined and contends that mr and mrs fox are liable for the addition_to_tax for failure_to_file an income_tax return for under sec_6651 and the accuracy-related_penalty for and under sec_6662 for negligence sec_6651 a taxpayer is liable for an addition_to_tax of up to percent for failure_to_file timely federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect sec_6651 469_us_241 81_tc_806 affd without published opinion 767_f2d_931 9th cir sec_6662 taxpayers are liable for a penalty under sec_6662 equal to percent of the part of the underpayment which is attributable to negligence sec_6662 for purposes of sec_6662 negligence is a failure to reasonably attempt to comply with the internal_revenue_code sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part of the underpayment and that the taxpayer acted in good_faith based on the facts and circumstances sec_6664 reliance on professional advice a taxpayer may establish that he or she had reasonable_cause for failure_to_file a timely return and was not negligent under sec_6662 by proving that he or she reasonably relied in good_faith on the advice of a competent independent expert or tax professional possessed of all the information see united_states v boyle supra pincite 414_f2d_749 4th cir affg tcmemo_1968_98 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 86_tc_785 86_tc_492 affd 864_f2d_1521 10th cir georgia ketteman trust v commissioner 86_tc_91 petitioners contend that they are not liable under sec_6651 or sec_6662 on the grounds that mr and mrs fox relied on competent advice we disagree mr fox spoke with giboney mrs fox's uncle who is an attorney about possible forms for their oxyfresh business giboney said that a_trust sounded fine to him petitioners did not call giboney as a witness we do not know his expertise dunn said that mr fox could operate his oxyfresh business as a_trust however it is not clear whether dunn reviewed the trust documents that smith prepared mr fox testified that he did not give dunn any information regarding the trust mr fox did not rely on dunn in good_faith because he kept information from him dunn attended the trial but did not testify we may draw an unfavorable inference from his failure to testify for petitioners 6_tc_1158 affd 162_f2d_513 10th cir petitioners contend that we may not draw an adverse inference from dunn's failure to testify because the uncalled witness rule does not apply in federal court we disagree the u s court_of_appeals for the ninth circuit applied the adverse inference rule_of wichita terminal elevator co v commissioner supra in 886_f2d_1237 9th cir affg 89_tc_1063 mr fox testified that he asked an unidentified attorney who specialized in trusts about which form he should use for his oxyfresh business mr fox testified that the attorney's conclusion was the same as that of giboney and dunn we do not know the expertise of the people on whom petitioners claim to have relied and we do not know specifically what their opinion was conclusion we conclude that mr and mrs fox are liable for the addition_to_tax for failure_to_file a return for under sec_6651 and the accuracy-related_penalty for and under sec_6662 for negligence to reflect the foregoing decision will be entered for petitioner in docket no and under rule in docket no
